DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments

2.	Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot in view of new grounds of rejection based on a new reference Laliberte (US 2005/0265326 A1).
 	
Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

negated by the manner in which the invention was made.


5.	Claim 1-2, 4-6, 9-10, 12-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over deCharms (US 2016/0192166 A1) in view of 
Laliberte (US 2005/0265326 A1).

 	Regarding claim 1, deCharms teaches a method for enabling assignment of a responder unit to a user on a water vessel ([0051], “a computing device embedded within a vehicle (e.g., embedded automobile computer system, truck, car, airplane, bus, helicopter, boat (~water vessel))”; [0077], “routing module 242e can select an appropriate remote user/corresponding computing device based on one or more of a variety factors, such as proximity to the mobile computing device 202, user preferences (e.g., designation list of preferred responders), a type of situation (e.g., crime, medical emergency, natural disaster), and/or other appropriate factors. In some implementations, the routing module may alternatively be implemented at a remote computing device, such as the central computer system or server 210, which can receive a request to initiate a security session from the mobile computing device 202 and can select an appropriate other computing device for the session”), 
 	the method comprising: transmitting a Short Message Service (SMS) message to a user device on the water vessel ([0267], “A link or invitation may be sent to a first user to directly initiate a communication session with a responder. This link may be sent by email, SMS/text message, social network, or other electronic means”; [0290], “a user can send out a lite message, for example, over email, SMS, social network messaging (e.g., FACEBOOK messaging, TWITTER), with the message including a selectable feature (e.g., link) that the recipient can select to immediate begin a connection with the sending user using existing technology on the recipient user's device (e.g., connection without the recipient user having to download/install a particular application)”; [0051], “a computing device embedded within a vehicle (e.g., embedded automobile computer system, truck, car, airplane, bus, helicopter, boat (~water vessel)), wherein a user device can be a computing device within a boat”), 
 		the SMS message comprising a selectable option that, when selected, causes a location of the user device to be shared ([0267], “A link (~selectable option/an option that can be selected) or invitation may be sent to a first user to directly initiate a communication session with a responder. This link may be sent by email, SMS/text message, social network, or other electronic means”; [0290], “a user can send out a lite message, for example, over email, SMS, social network messaging (e.g., FACEBOOK messaging, TWITTER), with the message including a selectable feature (e.g., link) that the recipient can select to immediate begin a connection with the sending user using existing technology on the recipient user's device (e.g., connection without the recipient user having to download/install a particular application)”; [0228], “Referring to FIG. 12B, a text message session is depicted with a feature 1200 through which a user can send messages with a variety of information, including userid, user name, geolocation, map, time, date, and/or text message to a peer”); 
	based on a selection by a user of the user device of the selectable option, receiving a plurality of location coordinates from the user device at a plurality of respective times, each respective location coordinate describing a respective location of the user device at its respective time ([0267], “A link or invitation may be sent to a first user to directly initiate a communication session with a responder. This link may be sent by email, SMS/text message, social network, or other electronic means”, wherein initiating a communication is sending an SMS message when the link is sent by an SMS message; [0290], “a user can send out a lite message, for example, over email, SMS, social network messaging (e.g., FACEBOOK messaging, TWITTER), with the message including a selectable feature (e.g., link) that the recipient can select to immediate begin a connection with the sending user using existing technology on the recipient user's device (e.g., connection without the recipient user having to download/install a particular application)”; [0228], “Referring to FIG. 12B, a text message session is depicted with a feature 1200 through which a user can send messages with a variety of information, including userid, user name, geolocation, map, time, date, and/or text message to a peer”; [0152], “user's mapped location may be updated on the responder's device 404 in substantially real time, and may be presented to the responder using coordinates (including lat/long/elevation or others)”); 
 		selecting a responder unit to assign to the user based on the plurality of location coordinates and a location of each of a plurality of candidate responder units ([0129], “responders can be selected based on the location of the user device 402 and the responders. For instance, contact may be initiated with the nearest available responder based upon the localization information of the responder and user device 402”); 
 		transmitting location information to a responder device of the selected responder unit, the location information based on the plurality of location coordinates ([0198], “With the text message generated and the recipient selected, the text message can be transmitted to the responder device 404 (716)”; [0228], “Referring to FIG. 12B, a text message session is depicted with a feature 1200 through which a user can send messages with a variety of information, including userid, user name, geolocation, map, time, date, and/or text message to a peer”; [0152], “user's mapped location may be updated on the responder's device 404 in substantially real time, and may be presented to the responder using coordinates (including lat/long/elevation or others)”, wherein the location is presented using coordinates).
		deCharms does not explicitly teach 
	 	determining that the receiving of the plurality of location coordinates from the user device has ceased; 
 		responsive to determining that the receiving of the plurality of location coordinates from the user device has ceased, estimating the location of the user device; and transmitting the estimated location to the responder device.  
However, Laliberte teaches determining that receiving of a plurality of location coordinates from a user device has ceased ([0035], “According to an embodiment, the Emergency Communications Module 110 refreshes the location co-ordinates according to a selected time interval (such as, for example, at least every fifteen (15) seconds) and communicates the updated location co-ordinates with the emergency communications signal 242 … An example might be when the user of VoIP communications device 100 sends an emergency communication from a burning building to request help. The user may initiate the emergency communications signal 242 from a third floor of the building, and in an attempt to exit the building, the user may change his/her location to another floor … The Emergency Communications Module 110 could even extrapolate a current position in the absence of the updated location coordinates. That is, should the updated location coordinates become unavailable and/or not receivable, a current location could be extrapolated/estimated/predicted from the last known location coordinate(s)”); 
 		responsive to determining that the receiving of the plurality of location coordinates from the user device has ceased, estimating a location of the user device ([0031], “a remote server 230 including the Emergency Communications Module 110”; [0035], “According to an embodiment, the Emergency Communications Module 110 refreshes the location co-ordinates according to a selected time interval (such as, for example, at least every fifteen (15) seconds) and communicates the updated location co-ordinates with the emergency communications signal 242 … An example might be when the user of VoIP communications device 100 sends an emergency communication from a burning building to request help. The user may initiate the emergency communications signal 242 from a third floor of the building, and in an attempt to exit the building, the user may change his/her location to another floor … The Emergency Communications Module 110 could even extrapolate a current position in the absence of the updated location coordinates. That is, should the updated location coordinates become unavailable and/or not receivable, a current location could be extrapolated/estimated/predicted from the last known location coordinate(s)”); and 
	transmitting the estimated location to a responder device (Fig. 3, “User-defined Emergency IP Comm Address” is the address of the responder receiving the estimated location; [0036-0037], the user may interact with a GUI of the Emergency Communications Module 110 to select and/or associate an electronic data communications address of a physician, a local emergency bulletin board, a hospital, and/or others as an emergency Internet Protocol-based communications address. FIG. 4 illustrates an emergency communications system 400 communicating the emergency communications signal 242 from the VoIP communications device 100 to a user-defined, non-registered emergency Internet Protocol-based communications address of a personal computer 450 connected with the data network 210. As discussed above, the personal computer 450 may have an electronic data communications address of the physician, the local emergency bulletin board, the hospital, and/or others. A party using the personal computer 450 receives the emergency communications signal 242 and may according respond to the emergency communication”; [0031], “a remote server 230 including the Emergency Communications Module 110”).  


 	Regarding claim 2, deCharms in view of Laliberte teaches the method of claim 1, further comprising: 
receiving a distress SMS message from the user device comprising a payload including a symbol predefined as corresponding to a request for help (deCharms [0279], “if the user wants help, a signal (~payload including a symbol predefined as corresponding to a request for help) may be sent from the user's mobile computing device to a taxi cab or car service so that some or all drivers are alerted that the user is requesting a pick-up, a witness, and/or other assistance”, wherein a very minimal bandwidth utilization of SMS messaging is ideal for this type of communication; [0290], “a user can send out a lite message, for example, over email, SMS, social network messaging (e.g., FACEBOOK messaging, TWITTER)”; [0103], “Responder(s), through their computing devices/systems, may help the user, for example by communicating with the user”), 
 	wherein transmitting the SMS message to the user device on the water vessel occurs responsive to receiving the distress SMS message from the user device (deCharms FIG. 11C, “Messages” can be selected to transmit a message to the user/caller device responsive to receiving a message from the user/caller device; [0290], “a user can send out a lite message, for example, over email, SMS, social network messaging (e.g., FACEBOOK messaging, TWITTER)”; ; [0103], “Responder(s), through their computing devices/systems, may help the user, for example by communicating with the user”; [0051], “a computing device embedded within a vehicle (e.g., embedded automobile computer system, truck, car, airplane, bus, helicopter, boat (~water vessel))”).  

 	Regarding claim 4, deCharms in view of Laliberte teaches the method of claim 1, 
further comprising: 
 	establishing a communication channel between the responder device to the user device (deCharms [0276], “A single responder may use this technology to communicate any of the information described to a plurality of users, either in real time or later”; [0058], “for the user 110, the mobile computing device … can additionally provide one or more alternative channels of assistance, such as dialing emergency response services (e.g., 911 service, campus police)”); and 
 	storing an association of the user device and the responder device in memory (deCharms [0129], “responders can be selected based on the location of the user device 402 and the responders. For instance, contact may be initiated with the nearest available responder based upon the localization information of the responder and user device 402”), 
wherein, responsive to receiving future communications from the user device, the communication channel is reestablished based on the association (deCharms [0276], “A single responder may use this technology to communicate any of the information described to a plurality of users, either in real time or later”; [0129], “responders can be selected based on the location of the user device 402 and the responders. For instance, contact may be initiated with the nearest available responder based upon the localization information of the responder and user device 402”).  

 	Regarding claim 5, deCharms in view of Laliberte teaches the method of claim 1, 
 	wherein the location of each of the plurality of candidate responder units is an address of a corresponding headquarters (deCharms [0024], “the disclosed technology can aid users in sending detailed and informative text messages to appropriate emergency responder systems (e.g., a private security company, public security company, 911/PSAP systems (~headquarters)), which can allow for users to quickly and silently request assistance”; [0129], “the localization information of the responder and user device 402, which can be provided for in any of a variety of ways, such as by GPS, WiFi, cellular, or pre-defined localization information (E.g. physical address)”).  

 	Regarding claim 6, deCharms in view of Laliberte teaches the method of claim 1, 
further comprising: 
 	receiving a plurality of location coordinates from corresponding candidate responder devices of the plurality of candidate responder units (deCharms [0017], “receiving, at the mobile computing device, a location of a responder through a network connection; and displaying the location of the responder on the mobile computing device”; [0228], “Referring to FIG. 12B, a text message session is depicted with a feature 1200 through which a user can send messages with a variety of information, including userid, user name, geolocation, map, time, date, and/or text message to a peer”; [0152], “user's mapped location may be updated on the responder's device 404 in substantially real time, and may be presented to the responder using coordinates (including lat/long/elevation or others)”; [0077], “routing module 242e can select an appropriate remote user/corresponding computing device based on one or more of a variety factors, such as proximity to the mobile computing device 202, user preferences (e.g., designation list of preferred responders), a type of situation (e.g., crime, medical emergency, natural disaster), and/or other appropriate factors. In some implementations, the routing module may alternatively be implemented at a remote computing device, such as the central computer system or server 210, which can receive a request to initiate a security session from the mobile computing device 202 and can select an appropriate other computing device for the session”), 
 	wherein the location of each of the plurality of candidate responder units is based on a corresponding location coordinate of the plurality of location coordinates (deCharms [0017], “receiving, at the mobile computing device, a location of a responder through a network connection; and displaying the location of the responder on the mobile computing device”; [0152], “user's mapped location may be updated on the responder's device 404 in substantially real time, and may be presented to the responder using coordinates (including lat/long/elevation or others)”). 

 	Regarding claim 9, deCharms teaches a non-transitory computer-readable medium comprising instructions encoded thereon ([0303], “Processors can process instructions for execution within computing devices, including instructions stored in memory and/or on storage devices. Such processing of instructions can cause various operations to be performed”) 
	for enabling assignment of a responder unit to a user on a water vessel ([0051], “a computing device embedded within a vehicle (e.g., embedded automobile computer system, truck, car, airplane, bus, helicopter, boat (~water vessel))”; [0077], “routing module 242e can select an appropriate remote user/corresponding computing device based on one or more of a variety factors, such as proximity to the mobile computing device 202, user preferences (e.g., designation list of preferred responders), a type of situation (e.g., crime, medical emergency, natural disaster), and/or other appropriate factors. In some implementations, the routing module may alternatively be implemented at a remote computing device, such as the central computer system or server 210, which can receive a request to initiate a security session from the mobile computing device 202 and can select an appropriate other computing device for the session”), 
 	the instructions, when executed by one or more processors, causing the one or more processors to perform operations, the instructions comprising instructions to ([0303], “Processors can process instructions for execution within computing devices, including instructions stored in memory and/or on storage devices. Such processing of instructions can cause various operations to be performed”): 
 	transmit a Short Message Service (SMS) message to a user device on the water vessel ([0267], “A link or invitation may be sent to a first user to directly initiate a communication session with a responder. This link may be sent by email, SMS/text message, social network, or other electronic means”; [0290], “a user can send out a lite message, for example, over email, SMS, social network messaging (e.g., FACEBOOK messaging, TWITTER), with the message including a selectable feature (e.g., link) that the recipient can select to immediate begin a connection with the sending user using existing technology on the recipient user's device (e.g., connection without the recipient user having to download/install a particular application)”; [0051], “a computing device embedded within a vehicle (e.g., embedded automobile computer system, truck, car, airplane, bus, helicopter, boat (~water vessel)), wherein a user device can be a computing device within a boat”), 
the SMS message comprising a selectable option that, when selected, causes a location of the user device to be shared ([0267], “A link (~selectable option/an option that can be selected) or invitation may be sent to a first user to directly initiate a communication session with a responder. This link may be sent by email, SMS/text message, social network, or other electronic means”; [0290], “a user can send out a lite message, for example, over email, SMS, social network messaging (e.g., FACEBOOK messaging, TWITTER), with the message including a selectable feature (e.g., link) that the recipient can select to immediate begin a connection with the sending user using existing technology on the recipient user's device (e.g., connection without the recipient user having to download/install a particular application)”; [0228], “Referring to FIG. 12B, a text message session is depicted with a feature 1200 through which a user can send messages with a variety of information, including userid, user name, geolocation, map, time, date, and/or text message to a peer”); 
 	based on a selection by a user of the user device of the selectable option, receive a plurality of location coordinates from the user device at a plurality of respective times, each respective location coordinate describing a respective location of the user device at its respective time ([0267], “A link or invitation may be sent to a first user to directly initiate a communication session with a responder. This link may be sent by email, SMS/text message, social network, or other electronic means”, wherein initiating a communication is sending an SMS message when the link is sent by an SMS message; [0290], “a user can send out a lite message, for example, over email, SMS, social network messaging (e.g., FACEBOOK messaging, TWITTER), with the message including a selectable feature (e.g., link) that the recipient can select to immediate begin a connection with the sending user using existing technology on the recipient user's device (e.g., connection without the recipient user having to download/install a particular application)”; [0228], “Referring to FIG. 12B, a text message session is depicted with a feature 1200 through which a user can send messages with a variety of information, including userid, user name, geolocation, map, time, date, and/or text message to a peer”; [0152], “user's mapped location may be updated on the responder's device 404 in substantially real time, and may be presented to the responder using coordinates (including lat/long/elevation or others)”); 
select a responder unit to assign to the user based on the plurality of location coordinates and a location of each of a plurality of candidate responder units ([0129], “responders can be selected based on the location of the user device 402 and the responders. For instance, contact may be initiated with the nearest available responder based upon the localization information of the responder and user device 402”); 
transmit location information to a responder device of the selected responder unit, the location information based on the plurality of location coordinates ([0198], “With the text message generated and the recipient selected, the text message can be transmitted to the responder device 404 (716)”; [0228], “Referring to FIG. 12B, a text message session is depicted with a feature 1200 through which a user can send messages with a variety of information, including userid, user name, geolocation, map, time, date, and/or text message to a peer”; [0152], “user's mapped location may be updated on the responder's device 404 in substantially real time, and may be presented to the responder using coordinates (including lat/long/elevation or others)”, wherein the location is presented using coordinates);
deCharms does not explicitly teach 
determine that the receiving of the plurality of location coordinates from the user device has ceased; 

transmit the estimated location to the responder device.  
However, Laliberte teaches determining that receiving of a plurality of location coordinates from a user device has ceased ([0035], “According to an embodiment, the Emergency Communications Module 110 refreshes the location co-ordinates according to a selected time interval (such as, for example, at least every fifteen (15) seconds) and communicates the updated location co-ordinates with the emergency communications signal 242 … An example might be when the user of VoIP communications device 100 sends an emergency communication from a burning building to request help. The user may initiate the emergency communications signal 242 from a third floor of the building, and in an attempt to exit the building, the user may change his/her location to another floor … The Emergency Communications Module 110 could even extrapolate a current position in the absence of the updated location coordinates. That is, should the updated location coordinates become unavailable and/or not receivable, a current location could be extrapolated/estimated/predicted from the last known location coordinate(s)”); 
responsive to determining that the receiving of the plurality of location coordinates from the user device has ceased, estimate a location of the user device ([0031], “a remote server 230 including the Emergency Communications Module 110”; [0035], “According to an embodiment, the Emergency Communications Module 110 refreshes the location co-ordinates according to a selected time interval (such as, for example, at least every fifteen (15) seconds) and communicates the updated location co-ordinates with the emergency communications signal 242 … An example might be when the user of VoIP communications device 100 sends an emergency communication from a burning building to request help. The user may initiate the emergency communications signal 242 from a third floor of the building, and in an attempt to exit the building, the user may change his/her location to another floor … The Emergency Communications Module 110 could even extrapolate a current position in the absence of the updated location coordinates. That is, should the updated location coordinates become unavailable and/or not receivable, a current location could be extrapolated/estimated/predicted from the last known location coordinate(s)”); and 
transmit the estimated location to a responder device (Fig. 3, “User-defined Emergency IP Comm Address” is the address of the responder receiving the estimated location; [0036-0037], the user may interact with a GUI of the Emergency Communications Module 110 to select and/or associate an electronic data communications address of a physician, a local emergency bulletin board, a hospital, and/or others as an emergency Internet Protocol-based communications address. FIG. 4 illustrates an emergency communications system 400 communicating the emergency communications signal 242 from the VoIP communications device 100 to a user-defined, non-registered emergency Internet Protocol-based communications address of a personal computer 450 connected with the data network 210. As discussed above, the personal computer 450 may have an electronic data communications address of the physician, the local emergency bulletin board, the hospital, and/or others. A party using the personal computer 450 receives the emergency communications signal 242 and may according respond to the emergency communication”; [0031], “a remote server 230 including the Emergency Communications Module 110”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Laliberte with the teaching of deCharms in order to provide responders with a most accurate updated location even when the updated location coordinates of the user are no longer available.

 	Regarding claim 10, deCharms in view of Laliberte teaches the non-transitory computer-readable medium (deCharms [0303], “Processors can process instructions for execution within computing devices, including instructions stored in memory and/or on storage devices. Such processing of instructions can cause various operations to be performed”) of claim 9, 
wherein the instructions further comprise instructions to (deCharms [0303], “Processors can process instructions for execution within computing devices, including instructions stored in memory and/or on storage devices. Such processing of instructions can cause various operations to be performed”): 
receive a distress SMS message from the user device comprising a payload including a symbol predefined as corresponding to a request for help (deCharms [0279], “if the user wants help, a signal (~payload including a symbol predefined as corresponding to a request for help) may be sent from the user's mobile computing device to a taxi cab or car service so that some or all drivers are alerted that the user is requesting a pick-up, a witness, and/or other assistance”, wherein a very minimal bandwidth utilization of SMS messaging is ideal for this type of communication; [0290], “a user can send out a lite message, for example, over email, SMS, social network messaging (e.g., FACEBOOK messaging, TWITTER)”; [0103], “Responder(s), through their computing devices/systems, may help the user, for example by communicating with the user”), 
wherein the instructions to transmit the SMS message to the user device on the water vessel occurs responsive to receiving the distress SMS message from the user device (deCharms FIG. 11C, “Messages” can be selected to transmit a message to the user/caller device responsive to receiving a message from the user/caller device; [0290], “a user can send out a lite message, for example, over email, SMS, social network messaging (e.g., FACEBOOK messaging, TWITTER)”; ; [0103], “Responder(s), through their computing devices/systems, may help the user, for example by communicating with the user”; [0051], “a computing device embedded within a vehicle (e.g., embedded automobile computer system, truck, car, airplane, bus, helicopter, boat (~water vessel))”).  

 	Regarding claim 12, deCharms in view of Laliberte teaches the non-transitory computer-readable medium (deCharms [0303], “Processors can process instructions for execution within computing devices, including instructions stored in memory and/or on storage devices. Such processing of instructions can cause various operations to be performed”) of claim 9, 
wherein the instructions further comprises instructions to (deCharms [0303], “Processors can process instructions for execution within computing devices, including instructions stored in memory and/or on storage devices. Such processing of instructions can cause various operations to be performed”): 
establish a communication channel between the responder device to the user device (deCharms [0276], “A single responder may use this technology to communicate any of the information described to a plurality of users, either in real time or later”; [0058], “for the user 110, the mobile computing device … can additionally provide one or more alternative channels of assistance, such as dialing emergency response services (e.g., 911 service, campus police)”); and 
store an association of the user device and the responder device in memory (deCharms [0129], “responders can be selected based on the location of the user device 402 and the responders. For instance, contact may be initiated with the nearest available responder based upon the localization information of the responder and user device 402”), 
wherein, responsive to receiving future communications from the user device, the communication channel is reestablished based on the association (deCharms [0276], “A single responder may use this technology to communicate any of the information described to a plurality of users, either in real time or later”; [0129], “responders can be selected based on the location of the user device 402 and the responders. For instance, contact may be initiated with the nearest available responder based upon the localization information of the responder and user device 402”).  

Regarding claim 13, deCharms in view of Laliberte teaches the non-transitory computer-readable medium (deCharms [0303], “Processors can process instructions for execution within computing devices, including instructions stored in memory and/or on storage devices. Such processing of instructions can cause various operations to be performed”) of claim 9, 
wherein the location of each of the plurality of candidate responder units is an address of a corresponding headquarters (deCharms [0024], “the disclosed technology can aid users in sending detailed and informative text messages to appropriate emergency responder systems (e.g., a private security company, public security company, 911/PSAP systems (~headquarters)), which can allow for users to quickly and silently request assistance”; [0129], “the localization information of the responder and user device 402, which can be provided for in any of a variety of ways, such as by GPS, WiFi, cellular, or pre-defined localization information (E.g. physical address)”.  

Regarding claim 14, deCharms in view of Laliberte teaches the non-transitory computer-readable medium (deCharms [0303], “Processors can process instructions for execution within computing devices, including instructions stored in memory and/or on storage devices. Such processing of instructions can cause various operations to be performed”) of claim 9, 
(deCharms [0303], “Processors can process instructions for execution within computing devices, including instructions stored in memory and/or on storage devices. Such processing of instructions can cause various operations to be performed”): 
receive a plurality of location coordinates from corresponding candidate responder devices of the plurality of candidate responder units (deCharms [0017], “receiving, at the mobile computing device, a location of a responder through a network connection; and displaying the location of the responder on the mobile computing device”; [0228], “Referring to FIG. 12B, a text message session is depicted with a feature 1200 through which a user can send messages with a variety of information, including userid, user name, geolocation, map, time, date, and/or text message to a peer”; [0152], “user's mapped location may be updated on the responder's device 404 in substantially real time, and may be presented to the responder using coordinates (including lat/long/elevation or others)”; [0077], “routing module 242e can select an appropriate remote user/corresponding computing device based on one or more of a variety factors, such as proximity to the mobile computing device 202, user preferences (e.g., designation list of preferred responders), a type of situation (e.g., crime, medical emergency, natural disaster), and/or other appropriate factors. In some implementations, the routing module may alternatively be implemented at a remote computing device, such as the central computer system or server 210, which can receive a request to initiate a security session from the mobile computing device 202 and can select an appropriate other computing device for the session”), 
(deCharms [0017], “receiving, at the mobile computing device, a location of a responder through a network connection; and displaying the location of the responder on the mobile computing device”; [0152], “user's mapped location may be updated on the responder's device 404 in substantially real time, and may be presented to the responder using coordinates (including lat/long/elevation or others)”).  

 	Regarding claim 17, deCharms teaches a system for enabling assignment of a responder unit to a user on a water vessel ([0051], “a computing device embedded within a vehicle (e.g., embedded automobile computer system, truck, car, airplane, bus, helicopter, boat (~water vessel))”; [0077], “routing module 242e can select an appropriate remote user/corresponding computing device based on one or more of a variety factors, such as proximity to the mobile computing device 202, user preferences (e.g., designation list of preferred responders), a type of situation (e.g., crime, medical emergency, natural disaster), and/or other appropriate factors. In some implementations, the routing module may alternatively be implemented at a remote computing device, such as the central computer system or server 210, which can receive a request to initiate a security session from the mobile computing device 202 and can select an appropriate other computing device for the session”; [0302], “A plurality of computing devices can be connected to each other and can coordinate at least a portion of their computing resources to perform one or more operations, such as providing a multi-processor computer system, a computer server system, and/or a cloud-based computer system”), 
the system comprising one or more processors that, when executing instructions, are caused to perform operations of ([0303], “Processors can process instructions for execution within computing devices, including instructions stored in memory and/or on storage devices. Such processing of instructions can cause various operations to be performed”): 
transmitting a Short Message Service (SMS) message to a user device on the water vessel ([0267], “A link or invitation may be sent to a first user to directly initiate a communication session with a responder. This link may be sent by email, SMS/text message, social network, or other electronic means”; [0290], “a user can send out a lite message, for example, over email, SMS, social network messaging (e.g., FACEBOOK messaging, TWITTER), with the message including a selectable feature (e.g., link) that the recipient can select to immediate begin a connection with the sending user using existing technology on the recipient user's device (e.g., connection without the recipient user having to download/install a particular application)”; [0051], “a computing device embedded within a vehicle (e.g., embedded automobile computer system, truck, car, airplane, bus, helicopter, boat (~water vessel)), wherein a user device can be a computing device within a boat”), 
the SMS message comprising a selectable option that, when selected, causes a location of the user device to be shared ([0267], “A link (~selectable option/an option that can be selected) or invitation may be sent to a first user to directly initiate a communication session with a responder. This link may be sent by email, SMS/text message, social network, or other electronic means”; [0290], “a user can send out a lite message, for example, over email, SMS, social network messaging (e.g., FACEBOOK messaging, TWITTER), with the message including a selectable feature (e.g., link) that the recipient can select to immediate begin a connection with the sending user using existing technology on the recipient user's device (e.g., connection without the recipient user having to download/install a particular application)”; [0228], “Referring to FIG. 12B, a text message session is depicted with a feature 1200 through which a user can send messages with a variety of information, including userid, user name, geolocation, map, time, date, and/or text message to a peer”); 
based on a selection by a user of the user device of the selectable option, receiving a plurality of location coordinates from the user device at a plurality of respective times, each respective location coordinate describing a respective location of the user device at its respective time ([0267], “A link or invitation may be sent to a first user to directly initiate a communication session with a responder. This link may be sent by email, SMS/text message, social network, or other electronic means”, wherein initiating a communication is sending an SMS message when the link is sent by an SMS message; [0290], “a user can send out a lite message, for example, over email, SMS, social network messaging (e.g., FACEBOOK messaging, TWITTER), with the message including a selectable feature (e.g., link) that the recipient can select to immediate begin a connection with the sending user using existing technology on the recipient user's device (e.g., connection without the recipient user having to download/install a particular application)”; [0228], “Referring to FIG. 12B, a text message session is depicted with a feature 1200 through which a user can send messages with a variety of information, including userid, user name, geolocation, map, time, date, and/or text message to a peer”; [0152], “user's mapped location may be updated on the responder's device 404 in substantially real time, and may be presented to the responder using coordinates (including lat/long/elevation or others)”); 
selecting a responder unit to assign to the user based on the plurality of location coordinates and a location of each of a plurality of candidate responder units ([0129], “responders can be selected based on the location of the user device 402 and the responders. For instance, contact may be initiated with the nearest available responder based upon the localization information of the responder and user device 402”); 
transmitting location information to a responder device of the selected responder unit, the location information based on the plurality of location coordinates ([0198], “With the text message generated and the recipient selected, the text message can be transmitted to the responder device 404 (716)”; [0228], “Referring to FIG. 12B, a text message session is depicted with a feature 1200 through which a user can send messages with a variety of information, including userid, user name, geolocation, map, time, date, and/or text message to a peer”; [0152], “user's mapped location may be updated on the responder's device 404 in substantially real time, and may be presented to the responder using coordinates (including lat/long/elevation or others)”, wherein the location is presented using coordinates); 
deCharms does not explicitly teach 
determining that the receiving of the plurality of location coordinates from the user device has ceased; 
responsive to determining that the receiving of the plurality of location coordinates from the user device has ceased, estimating the location of the user device; and transmitting the estimated location to the responder device.  
However, Laliberte teaches determining that receiving of a plurality of location coordinates from a user device has ceased ([0035], “According to an embodiment, the Emergency Communications Module 110 refreshes the location co-ordinates according to a selected time interval (such as, for example, at least every fifteen (15) seconds) and communicates the updated location co-ordinates with the emergency communications signal 242 … An example might be when the user of VoIP communications device 100 sends an emergency communication from a burning building to request help. The user may initiate the emergency communications signal 242 from a third floor of the building, and in an attempt to exit the building, the user may change his/her location to another floor … The Emergency Communications Module 110 could even extrapolate a current position in the absence of the updated location coordinates. That is, should the updated location coordinates become unavailable and/or not receivable, a current location could be extrapolated/estimated/predicted from the last known location coordinate(s)”); 
([0031], “a remote server 230 including the Emergency Communications Module 110”; [0035], “According to an embodiment, the Emergency Communications Module 110 refreshes the location co-ordinates according to a selected time interval (such as, for example, at least every fifteen (15) seconds) and communicates the updated location co-ordinates with the emergency communications signal 242 … An example might be when the user of VoIP communications device 100 sends an emergency communication from a burning building to request help. The user may initiate the emergency communications signal 242 from a third floor of the building, and in an attempt to exit the building, the user may change his/her location to another floor … The Emergency Communications Module 110 could even extrapolate a current position in the absence of the updated location coordinates. That is, should the updated location coordinates become unavailable and/or not receivable, a current location could be extrapolated/estimated/predicted from the last known location coordinate(s)”); and  	
transmitting the estimated location to a responder device (Fig. 3, “User-defined Emergency IP Comm Address” is the address of the responder receiving the estimated location; [0036-0037], the user may interact with a GUI of the Emergency Communications Module 110 to select and/or associate an electronic data communications address of a physician, a local emergency bulletin board, a hospital, and/or others as an emergency Internet Protocol-based communications address. FIG. 4 illustrates an emergency communications system 400 communicating the emergency communications signal 242 from the VoIP communications device 100 to a user-defined, non-registered emergency Internet Protocol-based communications address of a personal computer 450 connected with the data network 210. As discussed above, the personal computer 450 may have an electronic data communications address of the physician, the local emergency bulletin board, the hospital, and/or others. A party using the personal computer 450 receives the emergency communications signal 242 and may according respond to the emergency communication”; [0031], “a remote server 230 including the Emergency Communications Module 110”). 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Laliberte with the teaching of deCharms in order to provide responders with a most accurate updated location even when the updated location coordinates of the user are no longer available.

Regarding claim 18, deCharms in view of Laliberte teaches the system of claim 17, 
wherein the operations further comprise: 
receiving a distress SMS message from the user device comprising a payload including a symbol predefined as corresponding to a request for help (deCharms [0279], “if the user wants help, a signal (~payload including a symbol predefined as corresponding to a request for help) may be sent from the user's mobile computing device to a taxi cab or car service so that some or all drivers are alerted that the user is requesting a pick-up, a witness, and/or other assistance”, wherein a very minimal bandwidth utilization of SMS messaging is ideal for this type of communication; [0290], “a user can send out a lite message, for example, over email, SMS, social network messaging (e.g., FACEBOOK messaging, TWITTER)”; [0103], “Responder(s), through their computing devices/systems, may help the user, for example by communicating with the user”), 
wherein the instructions to transmit the SMS message to the user device on the water vessel occurs responsive to receiving the distress SMS message from the user device (deCharms FIG. 11C, “Messages” can be selected to transmit a message to the user/caller device responsive to receiving a message from the user/caller device; [0290], “a user can send out a lite message, for example, over email, SMS, social network messaging (e.g., FACEBOOK messaging, TWITTER)”; ; [0103], “Responder(s), through their computing devices/systems, may help the user, for example by communicating with the user”; [0051], “a computing device embedded within a vehicle (e.g., embedded automobile computer system, truck, car, airplane, bus, helicopter, boat (~water vessel))”).  

Regarding claim 20, deCharms in view of Laliberte teaches the system of claim 17, 
wherein the operations further comprise: 
 		establishing a communication channel between the responder device to the user device (deCharms [0276], “A single responder may use this technology to communicate any of the information described to a plurality of users, either in real time or later”; [0058], “for the user 110, the mobile computing device … can additionally provide one or more alternative channels of assistance, such as dialing emergency response services (e.g., 911 service, campus police)”); and 
storing an association of the user device and the responder device in memory (deCharms [0129], “responders can be selected based on the location of the user device 402 and the responders. For instance, contact may be initiated with the nearest available responder based upon the localization information of the responder and user device 402”), 
wherein, responsive to receiving future communications from the user device, the communication channel is reestablished based on the association (deCharms [0276], “A single responder may use this technology to communicate any of the information described to a plurality of users, either in real time or later”; [0129], “responders can be selected based on the location of the user device 402 and the responders. For instance, contact may be initiated with the nearest available responder based upon the localization information of the responder and user device 402”).  


6.	Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over deCharms in view of in view of Laliberte, and further in view of Shah (US 9307430 B1).

 	Regarding claim 3, deCharms in view of Laliberte teaches the method of claim 2.
	The combination does not explicitly teach  

responsive to receiving the distress SMS message, transmitting a confirmation SMS message to the user device indicating that the distress SMS message was received.  
 	However, Shah teaches  
further comprising: 
 	responsive to receiving an SMS message, transmitting a confirmation SMS message to a device indicating that the SMS message was received (claim 1, “at least one mobile phone configured to receive a test SMS text message from the test server and return a confirmation SMS text message to the server; col. 2 lines 41-42, “measure the mobile terminated ("MT") and mobile originated ("MO") delivery delays”; col. 2 lines 50-52, “detect when MOs and MTs are not received by a certain threshold time and notify”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shah with the teaching of deCharms as modified by Laliberte in order to provide information that the SMS text message was received and that the SMS text message does not need to be resent.

	Regarding claim 11, deCharms in view of Laliberte teaches the non-transitory computer-readable medium (deCharms [0303], “Processors can process instructions for execution within computing devices, including instructions stored in memory and/or on storage devices. Such processing of instructions can cause various operations to be performed”) of claim 10.
The combination does not explicitly teach wherein the instructions further comprises instructions to: 
responsive to receiving the distress SMS message, transmit a confirmation SMS message to the user device indicating that the distress SMS message was received.  
However, Shah teaches wherein instructions further comprises instructions to: responsive to receiving an SMS message, transmit a confirmation SMS message to a device indicating that the SMS message was received  (claim 1, “at least one mobile phone configured to receive a test SMS text message from the test server and return a confirmation SMS text message to the server; col. 2 lines 41-42, “measure the mobile terminated ("MT") and mobile originated ("MO") delivery delays”; col. 2 lines 50-52, “detect when MOs and MTs are not received by a certain threshold time and notify”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shah with the teaching of deCharms as modified by Laliberte in order to provide information that the SMS text message was received and that the SMS text message does not need to be resent.

Regarding claim 19, deCharms in view of Laliberte teaches the system of claim 18. 

responsive to receiving the distress SMS message, transmitting a confirmation SMS message to the user device indicating that the distress SMS message was received.  
However, Shah teaches wherein the operations further comprise: 
responsive to receiving an SMS message, transmitting a confirmation SMS message to a device indicating that the SMS message was received (claim 1, “at least one mobile phone configured to receive a test SMS text message from the test server and return a confirmation SMS text message to the server; col. 2 lines 41-42, “measure the mobile terminated ("MT") and mobile originated ("MO") delivery delays”; col. 2 lines 50-52, “detect when MOs and MTs are not received by a certain threshold time and notify”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shah with the teaching of deCharms as modified by Laliberte in order to provide information that the SMS text message was received and that the SMS text message does not need to be resent.

7.	Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over deCharms in view of Laliberte, and further in view of Piccioni (US 2018/0093637 A1).

Regarding claim 7, deCharms in view of Laliberte teaches the method of claim 1, 
further comprising: 
 	transmitting, to the responder device, instructions to display in a graphical user interface of the responder device (deCharms FIG. 11E, instructions to display a video and a location of the caller in a graphical user interface is transmitted to the responder device for the responder device to display them; [0224], “Referring to FIG. 11C, Responder Mode (screen seen by the responder) is presented, which is entered by the caller pressing the button 1100, sending a push notification, a call request, or connecting a friend/responder”): 
a visual representation of location coordinates of the user device on a map (deCharms Fig. 11E, displays visual representation of location coordinates of the user device), 
a source of the location coordinates (deCharms FIG. 11E, video of caller is the source of the location coordinates), and 
an uncertainty radius associated with the location coordinates (deCharms FIG. 11E, the uncertainty radius is the area pointed to).  
The combination does not explicitly teach transmitting instructions to display additional information comprising the location coordinates.
 	However, Piccioni teaches transmitting instructions to display additional information comprising location coordinates ([0052], “sends various information to the underwater googles, such as direction commands to a graphical display of the watertight goggles (for example, a simple directional marker to turn left or right or a more complex display such as a dot on a map), GPS coordinates of the possible or general location of the drowning victim”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Piccioni with the teaching of deCharms as modified by Laliberte in order to provide more accurate location information to a responder that the responder can use to better assess the location of a victim.

 	Regarding claim 8, deCharms in view of Laliberte, and further in view of Piccioni teaches the method of claim 7, 
 	wherein the additional information further comprises a status of the user device comprising at least one of: 
 	whether there is a caller connection with the user device (deCharms FIG. 11C, “End Call” is an additional information indicating that there is a caller connection with the user device), 
 	whether a browser is open on the user device, and 
 	whether location is being shared from the user device.  


Regarding claim 15, deCharms in view of Laliberte teaches the non-transitory computer-readable medium (deCharms [0303], “Processors can process instructions for execution within computing devices, including instructions stored in memory and/or on storage devices. Such processing of instructions can cause various operations to be performed”) of claim 9, 
(deCharms [0303], “Processors can process instructions for execution within computing devices, including instructions stored in memory and/or on storage devices. Such processing of instructions can cause various operations to be performed”): 
transmit, to the responder device, instructions to display in a graphical user interface of the responder device (deCharms FIG. 11E, instructions to display a video and a location of the caller in a graphical user interface is transmitted to the responder device for the responder device to display them; [0224], “Referring to FIG. 11C, Responder Mode (screen seen by the responder) is presented, which is entered by the caller pressing the button 1100, sending a push notification, a call request, or connecting a friend/responder”): 
a visual representation of location coordinates of the user device on a map (deCharms Fig. 11E, displays visual representation of location coordinates of the user device), 
a source of the location coordinates (deCharms FIG. 11E, video of caller is the source of the location coordinates), and 
an uncertainty radius associated with the location coordinates (deCharms FIG. 11E, the uncertainty radius is the area pointed to).  
The combination does not explicitly teach transmitting instructions to display additional information comprising the location coordinates.
 	However, Piccioni teaches transmitting instructions to display additional information comprising location coordinates ([0052], “sends various information to the underwater googles, such as direction commands to a graphical display of the watertight goggles (for example, a simple directional marker to turn left or right or a more complex display such as a dot on a map), GPS coordinates of the possible or general location of the drowning victim”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Piccioni with the teaching of deCharms as modified by Laliberte in order to provide more accurate location information to a responder that the responder can use to better assess the location of a victim.

Regarding claim 16, deCharms in view of Laliberte, and further in view of Piccioni teaches the non-transitory computer-readable medium (deCharms [0303], “Processors can process instructions for execution within computing devices, including instructions stored in memory and/or on storage devices. Such processing of instructions can cause various operations to be performed”) of claim 15, 
wherein the additional information further comprises a status of the user device comprising at least one of: 
whether there is a caller connection with the user device (deCharms FIG. 11C, “End Call” is an additional information indicating that there is a caller connection with the user device), 
whether a browser is open on the user device, and 
whether location is being shared from the user device.  

Conclusion
                                                                                                                                                                                                      
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696. The examiner can normally be reached Monday thru Friday: 8:00AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER J YI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643